Citation Nr: 1422891	
Decision Date: 05/20/14    Archive Date: 05/29/14

DOCKET NO.  10-24 269	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type 2.

2.  Entitlement to service connection for peripheral neuropathy of the lower extremities due to diabetes mellitus, type 2.


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

G. Slovick, Counsel







INTRODUCTION

The Veteran, who is the appellant, served on active duty in the U.S. Army from August 1958 to July 1962, and February 1963 to April 1985, including service in Thailand during the Vietnam era.

The claims are before the Board of Veterans' Appeals (Board) on appeal of a rating decision in April 2009 of a Department of Veterans Affairs (VA) Regional Office (RO). 

In November 2012, the Board remanded the claims for further due process. As the requested development has not been completed, further action is necessary to comply with the Board's remand directive.  Stegall v. West, 11 Vet. App. 268, 271 (1998).


REMAND 

The Veteran asserts that he was exposed to Agent Orange, resulting in diabetes mellitus, while stationed in Thailand in 1968 and in 1969 and on temporary duty in Vietnam.  

In its remand in November 2012, the Board directed a search of official records to verify the Veteran's exposure to Agent Orange.  The Agency of Original Jurisdiction undertook extensive development as directed by the Board. 

As most of the alternate sources of discovery have been exhausted, it is not clear from the official responses whether the Veteran's Enlisted Evaluation Reports for the time the Veteran was in Southeast Asia exist.  As VA will make as many requests necessary to obtain service department records, further development under the duty to assist is needed.  38 C.F.R. § 3.159(e). 



Accordingly, the claims are REMANDED for the following action:

1.  Ask the Veteran to submit any Enlisted Evaluation Reports for the period from March 1968 to September 1969. 

2.  Ask the appropriate federal custodian for any of the Veteran's Enlisted Evaluation Reports for the period from March 1968 to September 1969.  

If the records do not exist or further attempts to obtain the records would be futile, notify the Veteran in accordance with 38 C.F.R. § 3.159(e). 

3.  On completion of the development, adjudicate the claims.  If any benefit is denied, then provide the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



Department of Veterans Affairs


